Motion Granted; Appeal Dismissed and Memorandum Opinion filed February
5, 2019.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-19-00055-CV


SINTORO CAPITAL LLC., BENJAMIN P. JONES, AND JAMES JORDAN
                     RYMER, Appellants

                                        V.

      ABID BHAMANI AND MOSAIC RESIDENTIAL INC., Appellees

                     On Appeal from the 189th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-31106


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed December 14, 2018. On January 29,
2019, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.
      Accordingly, the appeal is ordered dismissed.
                                                   PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant.